Citation Nr: 1141804	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 14, 2011, and 50 percent disabling thereafter.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel









INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In May 2009, the Board issued a decision that denied entitlement to a higher initial evaluation for PTSD.  The Veteran thereupon appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2009, the Court issued an Order granting the Veteran's motion to remand the case to the Board for action in compliance with the motion.  In October 2009, the Board readjudicated the Veteran's appeal and, once again, denied the benefit sought.  The Veteran appealed this Board decision to the Court, and in October 2010, the Court issued a Memorandum Decision vacating the Board's October 2009 decision and remanding the case to the Board for further consideration.

Thereafter, in June 2011, the Board remanded this appeal for additional evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand; thus, it may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Also for consideration is the fact that, during the course of the appeal, the Agency of Original Jurisdiction increased the disability rating or PTSD from 30 percent to 50 percent, effective July 14, 2011.  As evidenced by a September 2011 letter from the Veteran, this action did not satisfy his appeal.  As such, the issue of entitlement to higher initial evaluations remains before the Board for appellate consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).





FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas than total impairment for the entire evaluation period.


CONCLUSION OF LAW

The criteria for an evaluation for PTSD of 70 percent, but not more, are met for the entire evaluation period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

Initially, the Board observes that the Veteran's claim for a higher disability rating for service-connected PTSD arises from his disagreement with the initial rating assigned after the grant of service connection in March 2007.  The courts have held that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Here, written notice provided by the RO in October 2006 fulfills notice as to the Veteran's claim for service connection for PTSD as required by the provisions of 38 U.S.C.A. § 5103(a), including providing notice as to how to what evidence and information would be relevant to establishing an initial disability rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, such letter was sent to the Veteran prior to the adjudication of his claim and assignment of the initial rating on appeal.  Thus, it appears that the VCAA notice, in addition to being adequate, was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition to fulfilling its notification requirements, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing a VA examination that is adequate for rating purposes.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2011).  Specifically, service treatment records are associated with the claims file, along with pertinent post-service medical records.  Additionally, the Agency of Original Jurisdiction obtained two VA mental health examinations during the pendency of this appeal which the Board finds adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's PTSD and contain sufficient discussion as to the functional impact of such disability and its related symptoms on his daily life and occupational functioning.  The examination reports also reflect that the claims file was reviewed in conjunction with the clinical evaluations.  As such, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board also is unaware of any such evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.

Compliance with Prior Board Remand(s)

When this case most recently was before the Board in June 2011, it was remanded for additional evidentiary development.  The purpose of this remand was to obtain any outstanding medical records pertinent to the Veteran's claim, to include records of treatment by E.W.H., M.D., and to provide a new VA examination to assess the severity and scope of the Veteran's PTSD.

A review of the record reveals that the Agency of Original Jurisdiction contacted the Veteran in June 2011 to request additional evidence and/or information regarding outstanding medical evidence, to include records from E.W.H., M.D.  The Veteran, however, did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).  The Veteran was also scheduled for a new VA examination, which he underwent in July 2011.  As discussed above, this examination is adequate for rating purposes.  Therefore, under these circumstances, it appears there was substantial compliance with the various remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Legal Criteria and Analysis

Historically, the Veteran was awarded service-connected compensation benefits for PTSD by RO rating decision dated in March 2007; an initial disability rating of 30 percent was assigned effective October 4, 2006.  The Veteran subsequently notified the RO of his disagreement with the initial disability rating assigned and appealed this decision to the Board.  Following re-examination in July 2011, the RO issued a rating decision in September 2011 increasing the Veteran's initial rating from 30 percent to 50 percent, effective July 14, 2011.  As this is not a full grant of benefits sought on appeal, and the Veteran himself has expressed continued disagreement with the RO's decision (via correspondence received in September 2011), this issue remains before the Board for appellate review.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Prior to beginning its analysis, the Board notes that it has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected PTSD in accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As previously discussed, it has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (hereinafter "Rating Schedule"), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011).  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment).  

As noted above, the issue before the Board is entitlement to a higher initial disability rating for PTSD, rated as 30 percent disabling prior to July 14, 2011, and 50 percent disabling from July 14, 2011.  PTSD is evaluated pursuant to Diagnostic Code 9411 in the Rating Schedule.  Under this diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

Initially, the Board observes that medical evidence dated during this appeal reflects that the Veteran has been diagnosed with various psychiatric disorders other than PTSD, including dysthymic disorder, major depression, and chronic adjustment disorder secondary to medical problems.  When a veteran has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, both the February 2007 and July 2011 VA examination reports contain opinions that the Veteran's other psychiatric disorders are mutually aggravating and, thus, cannot be separated without resorting to speculation.  In light of such statements, the Board concludes that it will be impossible to separate out any impairment due to these disorders and, as such, the disability rating assigned will reflect consideration of the Veteran's entire psychological disability picture.  See Mittleider, 11 Vet. App. at 182; 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3. 

Applying the above-discussed rating criteria to the medical and lay evidence dated throughout this appeal, the Board concludes that the Veteran meets the criteria for a 70 percent rating, but no more, for PTSD for the entirety of this appeal.  Specifically, the clinical findings provided in the private and VA mental health reports of record demonstrate that his service-connected PTSD is manifested by symptoms such as depressed mood, feelings of anger and anxiety, impaired judgment and impulse control, chronic sleep impairment with nightmares, difficulty adapting to stressful circumstances, occasional suicidal ideation, decreased concentration and memory problems, and an inability to establish and maintain effective social and work relationships, all of which result in occupational and social impairment in most areas of life.

Relevant to the criteria for a 70 percent disability rating, the record indicates that the Veteran's service-connected PTSD has been characterized throughout this appeal by symptomatology which suggests moderate to severe social and occupational impairment.  In this regard, examination reports dated during this appeal period reflect that the Veteran reports a preference to be by himself as well as a low tolerance for people.  Outside of his familial relationships, the Veteran does not socialize much.  For example, in July 2011 he indicated that he may attend a neighborhood barbeque once a year, but that he otherwise doesn't interact with his neighbors other than a wave and hello.  It was noted at the February 2007 VA examination that he has feelings of detachment or estrangement which affect his ability to function socially.  

Also affecting the Veteran's occupational and social functioning is his temper.  Relevant records show that he experiences outbursts of anger, including episodes of violence, and that such outbursts could be triggered by something as small as his wife moving a Kleenex box.  This impaired impulse control is further exacerbated by his hypervigilance and exaggerated startle response.  In February 2007 the Veteran noted that he does not initiate, but rather reacts, to others and situations.  The Veteran has also experienced intermittent suicidal and homicidal ideation, though without plan or intent during this appeal.  There is also evidence of moderately- to seriously-impaired short-term memory, anxiety manifested by racing thoughts, and depression characterized by crying spells.  Finally, the Veteran reports significant sleep impairment due to nightmares.  All of these symptoms have resulted in a decreased ability to function effectively and appropriately in both social and occupational settings.  

The Board acknowledges that the Veteran does not experience all of the symptoms enumerated in the 70 percent schedular rating criteria including, impaired speech, near-continuous panic attacks, or spatial disorientation.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Here, the record does show that he has occupational and social impairment with deficiencies in most areas including suicidal ideation, impaired impulse/anger control, and depression, symptoms associated with a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Furthermore, there is some evidence of symptomatology contemplated by a 100 percent schedular rating including, occasional visual and audio hallucinations and an intermittent ability to perform activities of daily living (i.e., his wife assists in medication management due to memory problems, reminds him to bathe, etc.).  Viewed together, his symptoms indicate moderate to severe impairment in both social and occupational functioning.

In addition to the evidence already discussed, the record contains Global Assessment of Functioning (GAF) scores which tend to support a 70 percent rating throughout this appeal.  The Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness").  In the instant appeal, the Veteran's GAF scores range from 40 to 55, indicating "moderate" to "major" impairment in social and occupational functioning.  

The Board acknowledges that the findings described in the July 2011 VA examination report appear, at first glance, to reflect more severe symptomatology than those reported earlier in the appeal (i.e., the February 2007 VA examination report and February 2007 private psychiatric report).  Such conclusion is certainly supported by the lower GAF score provided and the examiner's opinion that the Veteran's PTSD renders him unemployable.  However, in considering whether such evidence is sufficient to warrant an increase to the next higher rating (i.e., 100 percent), the Board finds that the record does not demonstrate symptomatology which is more suggestive of total occupational and social impairment at any time during this appeal, including at the July 2011 VA examination.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching this conclusion the Board would point out that although the Veteran has demonstrated difficulty with memory and concentration, both VA examination reports reflect that he does not exhibit any gross impairment in thought process or communication and his long-term memory, including names of close relatives, own occupation, and self, remains intact.  Additionally, while he has reported occasional visual and auditory hallucinations such as flashes of light in his field of vision, there is no evidence of any psychotic or grossly inappropriate behavior in either the medical or lay evidence of record.  The Veteran has also remained alert and oriented to person, place, and time throughout this appeal, and it appears that he can perform most all activities of daily living without assistance.  Finally, despite evidence of intermittent suicidal and homicidal ideation, the Veteran has not made any attempts on his own life and reports no actual plan or intent to harm himself or others.  

Perhaps most relevant to the Board's determination to deny a 100 percent schedular rating for PTSD, however, is the fact that the Veteran, while occupationally impaired as a result of PTSD, remains employed.  Seeing as the purpose of the Rating Schedule is to compensate for decreases in earning capacity due to service-connected disabilities, the Board finds that total occupational impairment is not demonstrated when there is evidence that the Veteran is still able to manage a living despite his serious PTSD symptoms.  

In sum, the Board concludes that the Veteran's current 30 and 50 percent disability ratings should be increased to 70 percent for the entirety of this appeal based on lay and medical evidence of record which establishes moderate to severe social and occupational impairment due to PTSD.  While acknowledging that there is some evidence of decline in the Veteran's disability picture during this appeal, the Board finds, for the reasons discussed above, that this ongoing decline does not yet represent an increase in the severity of his disability picture significant enough to warrant a 100 percent schedular disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.  Therefore, staged ratings are not appropriate in the present case.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching its decision, the Board has considered the benefit-of-the-doubt rule; however, a preponderance of the evidence is against the assignment of a higher disability rating, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As a final note, the Board observes that the above determination is based upon application of the Rating Schedule to the Veteran's service-connected disability.  However, in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2011).  In these cases, a referral for consideration of an extra-schedular rating is warranted.  Id.  Here, the Veteran presented evidence that his social impairment due to PTSD affects his ability to work due to time lost following nightmares, lack of sleep, and an inability to concentrate, thereby raising the issue of whether referral for extra-schedular consideration is warranted.  Additionally, the July 2011 VA examination report contains an opinion that the Veteran is "unemployable" due to his service-connected PTSD.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held that the determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with a threshold finding that the evidence before VA "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  In other words, the Board must compare the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule for that disability; if the criteria reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule.  Id.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130 shows that the rating criteria reasonably describe his disability level and symptomatology.  And as discussed above, the rating criteria expressly focuses on the impact of the Veteran's PTSD on his occupational and social functioning, to include any impact of the latter on the former.  Here, the Veteran's PTSD has seriously impaired functioning both areas of life, but, relevant to the issue of whether to refer this case for extraschedular consideration, he remains fully employed.  Thus, there is nothing to indicate that the 70 percent schedular rating assigned by the Board is inadequate to compensate for any reduction in earning capacity.  

In short, there is nothing in the record to indicate that the disability picture associated with this service-connected disability is not contemplated by the schedular rating criteria, nor is there any indication that it causes impairment with employment over and above that which is contemplated in the assigned 70 percent schedular rating.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.  See 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116. 

Similarly, the Board finds that this case does not raise an issue as to whether referral or remand for consideration of a total disability rating based on individual unemployability (TDIU) is appropriate.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Such claims are based on no employment or, at most, marginal employability.  See 38 C.F.R. § 4.16 (2011).  As the Veteran remains fully employed and has not himself claimed any inability to remain substantially and gainfully employed, there is no need to consider TDIU.  


ORDER

A 70 percent disability rating for PTSD is granted throughout the period of this appeal, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Stephanie L. Caucutt 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


